UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


FEDERAL HOME LOAN MORTGAGE                            )
CORPORATION,                                          )
                                                      )   Civil Case No. 10-1948 (RJL)
                             Plaintiff,               )
                                                      )
              v.                                      )   related to
                                                      )
GRAFF/ROSS HOLDINGS LLP,                              )
                                                      )   Civil Case No. 11-941 (RJL)
                                                      )
                             Defendant.               )


                                          ORDER
                                            · .. c·                           ~

      For the reasons set forth in the Memorandum Opinion entered thislG,        day of

September 2012, it is hereby

       ORDERED that defendant's Motion for Partial Summary Judgment as to Patent
Validity [Dkt. #24] 1 is DENIED; it is further

      ORDERED that plaintiffs Motion for Summary Judgment oflnvalidity Under
35 U.S.C. § 101 [Dkt. #33f is GRANTED; and it is further

      ORDERED that the above-captioned cases are DISMISSED in their entirety.

      SO ORDERED.




                                                      United States District Judge


      1 In   Civil Case No. 11-941, the relevant docket number is 16.
      2   In Civil Case No. 11-941, the relevant docket number is 25.